TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00131-CV



                             Cassandra Donetta Medrano, Appellant

                                                    v.

                                   Lydia Serna Zapata, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. D-1-AG-98-004762, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                                              ORDER

PER CURIAM

                Counsel for appellant Cassandra Donetta Medrano has filed a motion to suspend the

time for filing appellant’s brief or, in the alternative, to extend the time for filing appellant’s brief.

Although counsel has presented what are perhaps reasonable explanations for his extension requests,

if viewed in isolation, this is now the sixth motion for extension of time that counsel has filed, and

the extensions he has sought now total almost six months. But we will grant one more and ORDER

counsel to file appellant’s brief no later than February 19, 2013. All other relief requested in the

motion is denied, and no further extensions of time will be granted. Failure to file the brief by the

deadline shall result in dismissal of this appeal for want of prosecution, unless appellant reasonably

explains the failure and appellee is not significantly injured by appellant’s failure to timely file a

brief. See Tex. R. App. P. 38.8(a).
              It is ordered on February12, 2013.




Before Justices Puryear, Pemberton and Rose




                                               2